DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
I.	Claim Rejections under 35 U.S.C. § 112
	Applicant’s amendments to claims 7 and 17 have successfully overcome the previous § 112 rejections; those rejections are now withdrawn.

II.	Claim Rejections under 35 U.S.C. § 103
	Applicant’s arguments regarding the previous § 103 rejections have been fully considered but are not persuasive. 
Applicant first argues that “nowhere in Perez is there any disclosure or suggestion of acquiring biological information including a breathing rate (or heart rate) of the patient based on the biological signal received from the motion sensor.” The Examiner respectfully disagrees. As noted in the rejection, Perez teaches acquiring validated snoring data through a combination of signals including the signals from a motion sensor. As explained in further detail below, the validated snoring data is necessarily information of the user’s breathing rate. 
	Applicant next argues that:
the snoring data of Perez does not necessarily correspond to a breathing rate of the user. Perez specifically discloses that the snoring data is acquired from acoustic signals 508 which includes snoring sounds 501 which can be represented by an amplitude 516 and time interval 514 between snoring sounds for a specific snoring sound 512. Although snoring may be related to breathing, in as much as a person cannot snore if they are not breathing, nowhere in Perez is there any disclosure or suggestion that the snoring data of Perez necessarily includes a breathing rate. In fact, it is well known that individuals with sleep apnea stop breathing (i.e., their breathing rate changes) momentarily while snoring maintains a particular pattern. In other words, the change in breathing rate is not necessarily detectable from the acoustic snoring signals.
The Examiner respectfully disagrees. Applicant correctly acknowledges that Perez analyzes snoring sounds, including a time interval between them, and that a person cannot snore if they are not breathing (i.e. a snore is necessarily indicative of a breath having taken place). But then Applicant goes on to argue that an individual with sleep apnea might stop breathing momentarily while snoring maintains a particular pattern. This argument is not fully understood. By Applicant’s own admission and logic, and as is well known, if a person stops breathing for a certain period of time, they cannot snore during that period (by definition). In other words, the detection of a snore is necessarily also the detection of a breath. So, if e.g. 15 snores were detected within a one-minute time period, that necessarily means at least 15 breaths occurred during that time period. Thus, snoring data is necessarily indicative of breathing rate. Applicant appears to be arguing that snoring data may not conclusively determine the actual breathing rate in all circumstances. For instance, a sleeping subject may breathe 20 times in a minute but only emit a detectable snore on 15 of those 20 breaths. The Examiner acknowledges this possibility, but the claims here do not require that a patient’s actual breathing rate always be detected or calculated even during periods without snoring. For at least those time periods having consecutive breaths all having a detectable snore, Perez necessarily acquires the breathing rate in that time period, since Perez acquires each snore and the time intervals between them. 
	Applicant also argues that “Perez discloses using the motion sensor data to detect periods of sleep, not a breathing rate.” As noted in the response to Applicant’s first argument above, the motion sensor data is used by Perez to validate the snoring signals. Thus, while the validated snoring data (which is necessarily indicative of breathing rate as noted above with regard to the second argument) isn’t acquired by the motion signal alone, it is still “based on” the motion sensor data since the motion sensor data is one of the multiple sources of data that factor into the calculation of the validated snoring data. 

 Although not relied upon in the rejections below at this time, attention is further directed to US 2010/0168812 A1 Blomqvist which further illustrates that it was known to collect and store certain physiological data (including heart rate) only during sleep, due to the increased reliability of such data during sleep (see e.g. Para. [0027] and claims 23-25). 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7-9, 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0276227 to Perez (hereinafter “Perez”) in view of US 2015/0106124 A1 to Cosentino et al. (hereinafter “Cosentino”).
	Regarding Claims 7 and 22, Perez teaches:
an input unit configured to receive, at predefined time periods, a biological signal of the patient from a motion sensor that detects body motion of the patient (see e.g. motion analyzer 546 in FIG. 5A which receives data from motion sensor 555); 
a user interface including a display (see e.g. display 171 discussed in Para. [0039])
a controller (see generally snore detector 522 in FIG. 5A; also see motion analyzer 546 and window determinator 542) configured to acquire biological information including one or more of a heart rate and a breathing rate of the patient based on the biological signal received from the motion sensor (see generally Paras. [0058] (“… A window can be established based on a user characterizer 544, a timer 545, and/or a motion analyzer 546 …”) and [0059]; the “biological information including … breathing rate” is at least the combination of a user’s snoring sound simultaneously occurring during a user’s valid movement window, i.e. since snoring sounds are inherently related to and indicative of breathing rate – e.g. see 501 in FIG. 5A), determine whether or not the biological information acquired from the biological signal received from the motion sensor during a first time period is accurate biological information based on whether the patient is determined to be sleeping during the first period (see e.g. Paras. [0058]-[0059], particularly “… A window can be established based on a user characterizer 544, a timer 545, and/or a motion analyzer 546 …” in Para. [0058] and “In some embodiments, different ranges of motion can be associated (e.g., empirically or by prediction) with different stages of sleep. As such, motion analyzer 546 can determine one or more stages of sleep, and then can determine the validity of a sound as a snoring sound based on the level or amount of motion detected by motion sensor 555, which can be disposed in a wearable device. In other embodiments, a timer 545 is configured to facilitate a window during which snoring sound data is validated based on approximate reoccurring times in one or more sleep cycles when snoring is likely to occur” in Para. [0059], i.e. the “biological information” is a snoring sound occurring during a valid movement window, which can further be determined to be accurate, i.e. validated, based on whether the patient is also determined to be sleeping by the timer), and record, in response to receipt of a data output command, the biological information determined to be accurate (see e.g. “memorializing or otherwise recording the various aspects of the snoring/other sleep disturbance to analyze at a later time, and other like actions” in Para. [0025] and “user characterizer 544 can enable characterization of the acoustic signal as the snoring sound (e.g., by providing a window as generated by window determinator 542)” in Para. [0058] and “window determinator 542 can validate sounds and acoustic signals as snoring sounds based on data generated by one or more of a user characterizer 544, a timer 545, and/or a motion analyzer 546” in Para. [0059]; the notion of validating data necessarily implies the storage/recording of that data, particularly with some kind of tag that identifies it as validated; furthermore, this act of storage must necessarily be the result of some kind of “command,” whether it be pre-programmed or input by a user, etc.).
	Perez fails to specifically teach “control the display of the user interface to change the display of the biological signal and the biological information in accordance with whether or not the biological information is determined to be accurate, wherein the display is configured to display the biological signal and the acquired biological information irrespective of the determination result such that the controller controls the display to display the biological signal and the acquired biological information in different ways depending on whether or not the acquired biological information is determined to be accurate by the determining unit, thereby by providing a visual indication of the accuracy of the acquired biological information during respective time periods.” Another reference, Cosentino, teaches a diagnostic device in which the accuracy of the data is determined, and instead of only displaying the more accurate data (which Cosentino envisions as one possibility), both the more and less accurate data can both be displayed, albeit in different ways (see e.g. Para. [0074] of Cosentino). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s filing date to modify Perez to specifically display all of the collected and calculated data (i.e. both the more and less accurate data, or rather the validated and non-validated data) because it would advantageously allow a human viewer to see all of the relevant physiological data possessed by the system and make conclusions that might not be possible by a processor alone, and furthermore to display the data differently as it would help a human viewer quickly distinguish between the validated and non-validated data. 

Regarding Claim 8, see generally Paras. [0058]-[0059] of Perez, including e.g. “at least within a range of tolerance (e.g., up to 40% deviation from what is expected, for at least one criterion, such as amplitude). The range of tolerance represents allowable deviation of snoring sounds from criteria for data 527 representing snoring sound profiles, while still indicating a snoring condition is present” in Para. [0058] of Perez.

	Regarding Claims 9 and 11, see Paras. [0058]-[0059] of Perez, particularly the discussion of the “window determinator” 542.

Claim 8 is also rejected under 35 U.S.C. 103 as being unpatentable over Perez in in view of Cosentino in view of US 2016/0081615 to Chen (hereinafter “Chen”).
Regarding Claim 18, Perez in view of Cosentino is considered to render obvious this claim as explained above. However, in the interest of being thorough, another reference, Chen, teaches a similar sleep detection device in which a biological signal is measured to evaluate whether the user is asleep, and specifically the variation of the signal is compared to a variation threshold and a sleep state is determined if the variation is under the threshold (see e.g. Para. 9 of Chen). Accordingly, it would have been obvious to one of ordinary skill in the art as of the filing date of Applicant’s invention to modify Perez in view of Cosentino to further specifically calculate the variation of the biological signal and compare it to a threshold to determine whether the user is asleep, as taught in Chen, because Chen teaches that this is a suitable way to distinguish between signal variations which are likely seen during sleep versus signal variations which are more likely to indicate an awake state. 

Claims 17-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Perez in view of Cosentino in view of US 2007/0118054 A1 to Pinhas et al. (hereinafter “Pinhas”).
	Regarding Claim 17, Perez in view of Cosentino teaches the device of claim 7 discussed above (which shares many limitations with claim 17), but fails to specifically teach a bed, a mattress, and that the sensor configured to detect the biological signal is between the bed and mattress.
	Another reference, Pinhas, teaches a sleep diagnostic device including a bed and mattress (see e.g. FIG. 1) including various sensors between the bed and mattress including sound and motion sensors (see e.g. “system 10 comprises another type of sensor, such as an acoustic sensor attached or directed at the subject's face, neck, chest, and/or back or placed under the mattress” in Para. 176, “the acoustic sensor 110 is implemented with a membrane such as that usually present in a stethoscope in order to efficiently sense the audio signal. This membrane can be placed under a mattress, mattress pad or mattress cover” in Para. 204, motion sensor 30 is implemented as an accelerometer that is mounted on the body of subject 12, implanted in the body, or in a contact-less manner under the mattress, mattress pad, mattress cover, or in the pillow” in Para. 340; also see e.g. Paras. 379, 428, 430, 439 and 443). Accordingly, it would have been obvious to one of ordinary skill in the art as of the filing date of Applicant’s invention to modify Perez in view of Cosentino to further include a bed and mattress with sensors positioned between the bed and mattress, as taught by Pinhas, because Perez is concerned with analyzing data during sleep which ordinary occurs on a bed, and the positioning of the sensors under the mattress as in Pinhas advantageously ensures that the sensors are properly and consistently positioned relative to the subject who is sleeping on the mattress.

	Regarding Claim 18, see e.g. “at least within a range of tolerance (e.g., up to 40% deviation from what is expected, for at least one criterion, such as amplitude). The range of tolerance represents allowable deviation of snoring sounds from criteria for data 527 representing snoring sound profiles, while still indicating a snoring condition is present” in Para. [0058] of Perez.

Regarding Claims 19 and 21, see Paras. [0058]-[0059] of Perez, particularly the discussion of the “window determinator” 542.

Claim 18 is also rejected under 35 U.S.C. 103 as being unpatentable over Perez in in view of Cosentino in view of Pinhas in view of US 2016/0081615 to Chen (hereinafter “Chen”).
Regarding Claim 18, Perez in view of Cosentino and Pinhas is considered to render obvious this claim as explained above. However, in the interest of being thorough, another reference, Chen, teaches a similar sleep detection device in which a biological signal is measured to evaluate whether the user is asleep, and specifically the variation of the signal is compared to a variation threshold and a sleep state is determined if the variation is under the threshold (see e.g. Para. 9 of Chen). Accordingly, it would have been obvious to one of ordinary skill in the art as of the filing date of Applicant’s invention to modify Perez in view of Cosentino and Pinhas to further specifically calculate the variation of the biological signal and compare it to a threshold to determine whether the user is asleep, as taught in Chen, because Chen teaches that this is a suitable way to distinguish between signal variations which are likely seen during sleep versus signal variations which are more likely to indicate an awake state. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Blomqvist: see Para. [0027] and claims 23-25;
Suzuki: see Para. [0088].
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R DOWNEY whose telephone number is (571)270-7247. The examiner can normally be reached Monday-Friday 8:30am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on (571)-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN R DOWNEY/Primary Examiner, Art Unit 3792